Citation Nr: 0616676	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a lung condition, 
to include chronic bronchitis.

3.  Entitlement to service connection for an ulcer condition, 
with esophageal stricture.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a gallbladder 
condition, to include gallstones and constipation.

6.  Entitlement to service connection for a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy.

7.  Entitlement to service connection for herpes simplex.

8.  Entitlement to service connection for a nose condition.

9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for hypertensive 
vascular disease, with microvascular angina and hypertension.

11.  Entitlement to service connection for depression and 
anxiety.

12.  Entitlement to service connection for bursitis of the 
left arm.

13.  Entitlement to service connection for heel spurs.

14.  Entitlement to service connection for fibrocystic breast 
disease.

15.  Entitlement to service connection for a bladder 
condition.

16.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease.

17.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Chicago, 
Illinois Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increase above the existing 50 percent rating for PTSD.  The 
appeal also comes from a December 2004 rating decision, in 
which the RO denied service connection for a heart condition, 
a lung condition including chronic bronchitis, an ulcer 
condition with esophageal stricture, sleep apnea, a 
gallbladder condition including gallstones and constipation, 
a total abdominal hysterectomy with bilateral salpingo-
oophorectomy, herpes simplex, a nose condition, anemia, 
hypertensive vascular disease with microvascular angina and 
hypertension, depression and anxiety, bursitis of the left 
arm, heel spurs, fibrocystic breast disease, a bladder 
condition, and a lumbar spine disorder including degenerative 
joint disease.

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims addressed by the Board 
at this time.

2.  The veteran was not found to have any heart disorder 
during service or the year following service.

3.  Hypertension and coronary artery disease were first 
diagnosed many years after the veteran's service.

4.  An upper respiratory infection noted during the veteran's 
service was acute and transitory, and resolved without 
residual pathology.

5.  Acute bronchitis and chronic asthma were first diagnosed 
many years after the veteran's service.

6.  No stomach or esophageal disorder was noted during the 
veteran's service or the year following her service.

7.  Peptic ulcer disease and esophageal stenosis and 
stricture were first diagnosed many years after the veteran's 
service.

8.  Sleep apnea was not noted during the veteran's service.

9.  Sleep apnea was first diagnosed many years after the 
veteran's service.

10.  Gallstones were not seen on radiological examination 
after service in 1977, but were found many years later.

11.  No dysfunctional uterine bleeding or other gynecological 
disorder was noted during the veteran's service.

12.  Dysfunctional uterine bleeding and other gynecological 
disorders treated after the veteran's service did not begin 
during service.

13.  The veteran was not noted to have herpes simplex during 
service, and has not been found to currently have herpes 
simplex.

14.  The veteran does not have any chronic disorder of the 
nose.

15.  The veteran has not been found to have anemia.

16.  The veteran's blood pressure was measured as normal 
during service and during the years immediately following 
service.

17.  The veteran's hypertension was first diagnosed many 
years after service.

18.  The veteran has been diagnosed with and treated for 
depression and anxiety existing concurrently with her 
service-connected PTSD.

19.  The veteran was not noted to have any disease or injury 
of either arm during service, and has not been found to 
currently have bursitis of the left arm.

20.  The veteran was not found to have heel spurs during 
service.

21.  Bilateral heel spurs were first diagnosed many years 
after service.

22.  No breast abnormality was found during the veteran's 
service.

23.  Fibrocystic breast disease was first diagnosed many 
years after the veteran's service.

24.  No complaint or disorder involving the bladder was noted 
during service.

25.  Urinary dysfunction first manifested many years after 
service.

26.  No complaint, injury, or disorder involving the low back 
was noted during service.

27.  Low back pain was first reported several years after 
service, following a workplace accident.


CONCLUSIONS OF LAW

1.  No heart condition, including coronary artery disease, 
was incurred or aggravated in service; nor may any heart 
condition be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  No lung condition, including bronchitis or asthma, was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  No ulcer condition or esophageal disorder was incurred or 
aggravated in service; and peptic ulcer disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.

4.  Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

5.  Gallstones and subsequent gallbladder removal were not 
incurred or aggravated in service, and the gallstones may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.

6.  Gynecological dysfunction and disorders leading to a 
hysterectomy and bilateral salpingo-oophorectomy were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

7.  Herpes simplex was not incurred or aggravated in service.  
Id.

8.  No chronic disorder of the nose was incurred or 
aggravated in service.  Id.

9.  No anemia was incurred or aggravated in service; nor may 
anemia be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

10.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred in service.  
Id.

11.  The veteran's depression and anxiety are related to and 
connected with her service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

12.  No bursitis of the left arm was incurred or aggravated 
in service.  Id.

13.  Bilateral heel spurs were not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

14.  Fibrocystic breast disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

15.  No bladder condition was incurred or aggravated in 
service.  Id.

16.  A lumbar spine disorder, including degenerative joint 
disease, was not incurred in service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, in April 2004, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequacy of the VCAA notices as to the 
elements of establishing ratings and effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies service connection for all 
of the disabilities on appeal except depression and anxiety.  
The RO will not be assigning ratings or effective dates for 
the disabilities for which service connection is denied.  
Therefore, the lack of notice regarding the assignment of 
ratings and effective dates for those disabilities will not 
prejudice the veteran.  The Board grants herein service 
connection for depression and anxiety.  The Board then 
remands the case for the RO to assign a rating for the 
veteran's overall psychiatric disability due to PTSD, 
depression, and anxiety.  The RO can address any defects in 
notification with respect to that issue when the RO 
effectuates the grant of service connection.

With respect to the issues the Board has decided herein, VA 
has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of those claims.  The Board finds that VA 
has adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of those 
claims.

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In the 
case of certain chronic diseases, service connection may be 
presumed if the disease became manifest to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

Heart condition

Cardiovascular-renal disease is one of the chronic diseases 
listed in the regulations for which service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not show any 
complaints or abnormal findings involving the heart or chest.  
The claims file does not contain any record of medical 
examinations or treatment during the year following the 
veteran's separation from service.  Although the file 
contains records of post-service medical treatment from as 
early as 1971, no record dated earlier than 1988 reflects 
complaints involving the chest or cardiovascular system.

Private and VA medical records dated from 1988 forward show 
complaints of chest pain and findings of hypertension.  In 
1993, the veteran underwent cardiac catheterization.  A 
physician concluded that her chest pain was most likely 
microvascular angina.  She was found to have hypertensive 
cardiovascular disease.  In 1994, a physician indicated that 
the veteran had coronary artery disease.  Subsequent medical 
records show complaints of chest pain and findings of 
hypertension and coronary artery disease.  The veteran has 
reported that a stent was placed in her heart in 2001.

There is no evidence that the veteran's hypertension or 
coronary artery disease was present during her service, or 
during the year following her separation from service.  There 
is no medical finding or opinion that current hypertension or 
coronary artery disease developed as a result of disease or 
injury during service.  Thus, the preponderance of the 
evidence is against service connection for any heart 
condition.

Lung condition

No respiratory disorder was noted when the veteran was 
examined in January 1970 for entrance into service.  During 
service, in March 1970, she was seen for an upper respiratory 
infection.  When she was examined in April 1970 for 
separation from service, no respiratory disorder was found.

Records of medical treatment after service do not show any 
respiratory complaints prior to March 1980, when the veteran 
reported difficulty breathing.  In 1989, the veteran reported 
that she had shortness of breath.  No respiratory disorder 
was found on VA examination in October 1989.  Private medical 
records from 1994 reflect the veteran's report of episodes of 
dyspnea.  In September 1996, the veteran received VA 
outpatient treatment for acute bronchitis.  In January 1997, 
the veteran reported shortness of breath.  On chest x-rays, 
the lungs were clear, and there was no evidence of active 
disease.  In March and April 1997, the veteran was seen for a 
chronic cough.

On VA examination in December 2003, the veteran reported some 
shortness of breath with activity, and intermittent breathing 
problems.  She indicated that she used an inhaler.  The 
examiner included a diagnosis of restrictive lung disease.  
VA outpatient treatment notes from 2004 and 2005 indicate 
that the veteran was under treatment for asthma.

There is no evidence that the veteran had any chronic 
respiratory disorder during service that continued after 
service.  No respiratory disorder was found on her separation 
examination, and there is no medical record of post-service 
respiratory complaints until several years after service.  
Many years after service, the veteran was treated for 
bronchitis, and in recent years she has been under treatment 
for asthma.  There is no medical finding or opinion that 
links the current asthma or any other post-service 
respiratory disorder to disease or injury in service.  The 
preponderance of the evidence, then, is against service 
connection for bronchitis, asthma, or any other lung 
condition.

Ulcer condition

Peptic ulcers are among the chronic diseases listed in the 
regulations for which service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records are silent for 
complaints or disorders involving the stomach or esophagus.  
There is no record or complaints or disorders involving those 
areas during the year following the veteran's service.

In May 1977, the veteran saw a private physician and reported 
intermittent epigastric pain.  Gastrointestinal series x-rays 
taken in 1977 and 1985 did not show any abnormalities of the 
esophagus, stomach, or duodenum.  In 1986, the veteran 
received private treatment for persistent dysphagia.  
Panendoscopy revealed a hiatal hernia and a proximal 
esophageal stenosis.  The veteran underwent esophageal 
dilatation.

Private medical records from April 1990 indicate that the 
veteran had peptic ulcer disease.  There are records of 
ongoing treatment in 1991.  In November 1996, the veteran 
sought VA outpatient treatment for dysphagia.  The examiner's 
impression was stricture of the esophagus.  The veteran 
underwent dilatation of the esophagus in April 1998.  On VA 
examination in December 2003, the veteran reported that she 
took medication to control peptic ulcer disease.

The earliest record of stomach symptoms is dated several 
years after the veteran's service.  Her peptic ulcer disease 
was first diagnosed many years after service.  Her esophageal 
disorders also manifested many years after service.  There is 
no medical opinion linking the post-service gastric or 
esophageal disorders to disease or injury in service.  The 
preponderance of the evidence is against service connection 
for an ulcer condition or an esophageal disorder.

Sleep apnea

The veteran's service medical records do not show any 
complaint of sleep problems.  Private medical treatment notes 
from 1992 indicate that the veteran reported a long history 
of obstructive sleep apnea.  Polysomnogram testing performed 
in 1992 revealed mild sleep apnea.  In 2004 and 2005, the 
veteran sought VA outpatient treatment for sleep apnea.  A 
sleep study performed in July 2005 showed sleep apnea.

The earliest documentation of the veteran's sleep apnea is 
dated many years after her service.  There is no evidence 
that the disorder began during service.  Therefore, the 
preponderance of the evidence is against service connection 
for sleep apnea.



Gallbladder condition

Calculi of the gallbladder are among the chronic diseases 
listed in the regulations for which service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not indicate that 
she reported, or practitioners found, any abdominal pain or 
digestive system disorders.  Private medical treatment notes 
from May 1977 reflect that the veteran reported intermittent 
epigastric pain.  Radiology performed at that time showed no 
abnormalities of the gallbladder.

Private medical records indicated that in March 1985 the 
veteran reported pain in the lower abdomen and difficulty 
with bowel movements.  In August 1991, she complained of 
constipation.

In August 1997, abdominal ultrasound showed multiple small 
gallstones.  The veteran underwent removal of the gallbladder 
in October 1997.  In February 1998, she reported problems 
with constipation.

On VA examination in December 2003, the veteran reported the 
history of gallbladder removal.  She indicated that a past 
problem with constipation had been relieved with treatment.

The veteran's gallstones were diagnosed many years after her 
service.  In the absence of medical evidence relating any 
gallbladder disorder, or any other digestive system disorder, 
to service, service connection must be denied.

Hysterectomy

The veteran's service medical records do not show any 
gynecological complaint or treatment.  After service, in June 
1971, the veteran sought private medical treatment for heavy 
vaginal bleeding, with clots.  Private medical records 
indicate that the veteran had several miscarriages in the 
1970s and 1980s.  In 1974 and 1980, she underwent dilatation 
and curettage procedures to address dysfunctional uterine 
bleeding.  In 1983, she had surgery to address an ectopic 
pregnancy.  In 1987, uterine fibroid tumors and intra-
abdominal adhesions were noted.  In 1989, she reported 
menstrual problems, with heavy bleeding.

In a 1992 consultation, a physician described the veteran's 
pain and heavy bleeding with menstruation as incapacitating 
menorrhagia, and indicated that hysterectomy might be 
considered.  In May 1993, pelvic ultrasound revealed a lesion 
in the adnexa between the uterus and the left ovary.  In July 
1993, the veteran underwent abdominal hysterectomy with 
bilateral salpingo-oophorectomy.

The medical records show a number of gynecological problems, 
with treatment as early as about a year after service.  There 
is no medical evidence, however, that such problems were 
present during the veteran's service.  No physician has found 
any likely connection between the disorders that led to a 
hysterectomy and any disease or injury during the veteran's 
service.  Therefore, the preponderance of the evidence is 
against service connection for the veteran's hysterectomy and 
bilateral salpingo-oophorectomy.

Herpes simplex

The veteran has reported that she has herpes simplex, 
manifested by recurring cold sores on or around her mouth.  
Her service medical records do not show any finding of cold 
sores or of herpes simplex.  The post-service medical records 
associated with her claims file do not show any finding of 
herpes simplex.  In the absence of medical evidence of a 
current disorder and a link to service, service connection 
for the claimed herpes simplex must be denied.

Nose condition

During service, in March 1970, the veteran was seen with an 
upper respiratory infection and probable acute viral 
laryngitis.  No disorder of the nose or sinuses was noted 
when she was examined in April 1970 for separation from 
service.  

Records from private medical treatment in 1975 reflect that 
the veteran had a history of frequent colds and sore throats, 
and that she underwent a tonsillectomy in 1975.  In 1977, she 
was noted to have a severe upper respiratory infection.  On 
VA examination in October 1989, the veteran's nasal septum 
was straight, and the turbinates were normal.  The veteran 
had private treatment for sinusitis in 1991.  VA outpatient 
treatment notes from September 1996 reflect that the veteran 
had an upper respiratory infection, with rhinorrhea.  
In September 1997, she reported nosebleeds and excessive 
dryness in her nose.  On VA examination in July 1998, the 
nasal septum was straight.  The examiner observed a little 
excess mucus in the nares, and postnasal drip in the pharynx.

In February 2003, the veteran informed a VA social worker by 
telephone that she had fallen and broken her nose.  On VA 
examination in December 2003, the nasal septum was straight, 
and the turbinates and pharynx were normal.

The upper respiratory infection noted in service was not seen 
a few weeks later when the veteran was separated from 
service.  After service, she reportedly had frequent colds.  
Upper respiratory symptoms were noted less frequently after a 
tonsillectomy in 1975.  Overall, the medical records reflect 
episodes of nasal symptoms.  The evidence does not tend to 
show that the veteran currently has any chronic or frequently 
recurring disorder affecting her nose.  Therefore, service 
connection for a nose condition is denied.

Anemia

Primary anemia is among the chronic diseases listed in the 
regulations for which service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The veteran has reported that she has 
anemia.  The veteran's service medical records do not show 
any finding of anemia.  Records in the claims file of her 
medical treatment since service are also silent for findings 
of anemia.  In the absence of medical evidence of current 
anemia with a link to service, the Board denies the claim for 
service connection for anemia.

Hypertension

Hypertension is among the chronic diseases listed in the 
regulations for which service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's blood pressure was measured as within normal 
limits on her service entrance and separation examinations.  
There are no other blood pressure readings recorded in her 
service medical records.  There is no record of any blood 
pressure reading during the year after the veteran's 
separation from service.  The blood pressure readings in her 
medical treatment records from the 1970s are all within 
normal limits.

Private and VA medical records from 1988 forward indicate 
that the veteran had hypertension.  Records from 1990 
forward, including records as recent as 2005, reflect 
treatment for hypertension.  In 1993, a physician found that 
the veteran's chest pain was most likely microvascular 
angina.  The physician concluded that the veteran had 
hypertensive cardiovascular disease.  On VA examination in 
July 1998, the veteran reported having had high blood 
pressure since the 1970s.

Medical records show normal blood pressure readings during 
service and the remainder of the 1970s.  The veteran's 
hypertension was not diagnosed until the late 1980s.  The 
preponderance of the evidence is against service connection 
for hypertension.



Depression and anxiety

Psychoses are among the chronic diseases listed in the 
regulations for which service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran did not seek mental health treatment during 
service.  Many years after service, she reported that during 
service fellow servicemembers had sexually assaulted her, and 
that the experience was traumatic to her.  During service, 
the veteran was seen on several occasions for headaches.  
Some practitioners described the headaches as tension 
headaches; one practitioner listed an impression of anxiety 
headache.  The medications tried for her headaches included 
Valium.  The veteran was referred for a mental health 
consultation.  The service medical records do not include any 
account of a mental health evaluation.  The examining 
psychiatrist provided no psychiatric diagnosis, but expressed 
the opinion that efforts to rehabilitate the veteran would 
probably be non-productive.  The veteran was discharged for 
unsuitability due to apathy.

After service, in September 1971, the veteran received 
private medical treatment for severe headache and neck pain.  
In 1977, the veteran reported episodes of amnesia.  On 
medical evaluation, a physician diagnosed possible anxiety 
reaction.

Private medical records from 1985 reflect the veteran's 
report of auditory hallucinations.  A treatment report 
included a diagnosis of chronic undifferentiated 
schizophrenia.  In 1988, the veteran reported a history of 
chronic psychiatric problems.  A treating physician included 
a diagnosis of schizoaffective disorder.  An emergency room 
record from 1989 listed an impression of anxiety.  The report 
of an October 1989 VA examination reflected a history of 
schizoaffective disorder.  Notes from private psychiatric 
treatment in 1989 to 1991 reflected symptoms including 
depression and anxiety.  In 1990, the veteran indicated that 
she had a nervous condition that included deep depression.  
Medical records from 1992 reflect the veteran's report that 
she was depressed.

On VA mental health examination in March 1995, the diagnosis 
was anxiety disorder.  On VA mental health examination in 
April 1997, the veteran was diagnosed with PTSD.  VA granted 
service connection for the veteran's PTSD.  The claims file 
contains records of VA outpatient mental health treatment for 
PTSD, depression, and anxiety in 1997 and 1998, and from 2002 
to 2005.

Service connection is established for the veteran's PTSD.  
Records of the evaluation and treatment of the veteran's 
mental illness reflect concurrent and overlapping symptoms of 
PTSD, depression, and anxiety, without clear separation 
between those disorders.  The record supports service 
connection for depression and anxiety as part of a service-
connected psychiatric disability that also includes PTSD.

Bursitis of the left arm

The veteran appealed the RO's denial, in the December 2004 
rating decision, of service connection for bursitis in the 
left arm.  The veteran's service medical records are silent 
for complaints involving either arm.  Many years after 
service, on VA examination in October 1989, the veteran 
reported tenderness in both shoulders.  X-rays of both 
shoulders did not show any abnormalities.  Private treatment 
records from April 1990 indicated that the veteran had 
bursitis of the right shoulder.  In April 1990, the veteran 
stated that she had recently been diagnosed with bursitis.

There is no evidence of any injury or disease of either arm 
during service.  There is no medical evidence that the 
veteran currently has bursitis in her left arm.  There is no 
evidentiary basis, then, for service connection for bursitis 
of the left arm.

Heel spurs

Arthritis is among the chronic diseases listed in the 
regulations for which service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Spurring on bones is among the 
manifestations of arthritis.

The veteran's service medical records are silent for 
complaints involving either foot or findings of any foot 
disorder.  Post-service medical records from the 1970s and 
1980s are silent for foot problems.

VA outpatient treatment notes from April 1998 reflect the 
veteran's report of pain in her right heel with walking.  X-
rays showed bilateral calcaneal enthesophytes.  In June 1998, 
she had follow-up for plantar fasciitis in both feet, with 
pain on palpation at both heels.  VA treatment notes indicate 
that in February 2000 the veteran underwent surgical 
resection of a spur from her right heel.  VA treatment notes 
from 2003 show ongoing plantar fasciitis in the left foot.  
X-rays taken in August 2003 showed spurs on both heels.  She 
had surgery on her left foot in 2004.

The veteran developed bilateral heel spurs, but these were 
not symptomatic or diagnosed until many years after service.  
There is no medical evidence linking the heel spurs to 
disease or injury in service.  Therefore, the claim for 
service connection is denied.

Fibrocystic breast disease

The veteran's service medical records are silent for any 
complaints or disorders involving either breast.  Post-
service medical records dated from 1988 forward show 
diagnosis and findings of fibrocystic breast disease.  The 
claims file does not contain any medical finding or opinion 
that links the fibrocystic breast disease to any disease or 
injury during service.  In the absence of such evidence, the 
Board denies the appeal for service connection for 
fibrocystic breast disease.

Bladder condition

The veteran's service medical records are silent for any 
complaints or disorders involving the bladder or other parts 
of the urinary system.  Private medical records reflect that, 
after service, on a urogram performed in 1981, the veteran's 
bladder appeared normal.  In June 1991, the veteran 
complained of urinary frequency and burning.  In April 1992, 
she reported urinary frequency and lower pelvic pain.  
A urinary tract infection was found.  The bladder appeared 
normal in a urogram performed in October 1992.  In November 
1992, she reported ongoing nocturia.  A physician found 
urethritis, and started her on medication to help the 
nocturia.  In 1993, the veteran underwent an abdominal 
hysterectomy.  She was treated for a urinary tract infection 
in 1994.  In 1996, she underwent surgery to address urinary 
incontinence.  In January 1998, she reported urinary 
frequency and urgency.  On VA examination in July 1998, she 
reported having had urinary incontinence since the 1993 
hysterectomy.

There is no evidence that the veteran had any bladder 
disorder during service.  Urinary system complaints and 
disorders arose many years after service, and no physician 
has indicated that there is any link between the post-service 
disorders and any disease or injury during service.  Service 
connection for a bladder condition is therefore denied.

Lumbar spine disorder

As noted above, arthritis is among the chronic diseases 
listed in the regulations for which service connection may be 
presumed if the disease became manifest to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records are silent for 
complaints or disorders involving the low back.  Several 
years after service, in August 1979, the veteran sought 
treatment for back pain following a workplace accident 
involving lifting a heavy object.  Private medical records 
reflect the veteran's report of ongoing back problems from 
1979 forward.  In 1988, a physician listed diagnoses of 
bilateral sciatica and chronic osteoarthritis of the spine.  
On VA examination in 1989, the veteran reported pain with 
motion of the lumbar spine.  Lumbosacral spine x-rays showed 
degenerative changes.  The examiner included a diagnosis of 
degenerative joint disease of the lumbar spine.  On VA 
examinations in 1992, 1995, and 2003, the veteran reported 
ongoing low back pain.  In 1992, the examiner's diagnosis was 
mechanical low back pain.  In 1995, x-rays showed 
degenerative disc disease at the L5-S1 level.

There is no evidence that the veteran had low back pain or 
injury during service.  Her reports of low back pain began 
with a workplace accident in 1979.  No physician has linked 
the chronic low back problems to any disease or injury during 
the veteran's service.  The preponderance of the evidence is 
against service connection for the low back disability.


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a lung condition is 
denied.

Entitlement to service connection for an ulcer condition or 
an esophageal disorder is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a gallbladder condition 
is denied.

Entitlement to service connection for a hysterectomy and 
bilateral salpingo-oophorectomy is denied.

Entitlement to service connection for herpes simplex is 
denied.

Entitlement to service connection for a nose condition is 
denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for depression and anxiety 
is granted.

Entitlement to service connection for bursitis of the left 
arm is denied.

Entitlement to service connection for heel spurs is denied.

Entitlement to service connection for fibrocystic breast 
disease is denied.

Entitlement to service connection for a bladder condition is 
denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.


REMAND

In the decision above, the Board grants service connection 
for depression and anxiety.  Following that grant, it is the 
role of the RO to assign a disability rating for the 
disorders for which the Board granted service connection.  
The Board finds that the veteran's disability due to 
depression and anxiety is intertwined with her disability due 
to PTSD.  Therefore, the veteran's pending appeal for an 
increased rating is inextricably intertwined the RO's pending 
assignment of a rating for the veteran's service-connected 
psychiatric disability.  The Board will remand the case for 
the RO to consider the totality of the veteran's service-
connected psychiatric disability, and assign an appropriate 
rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should effectuate the Board's 
grant of service connection for depression 
and anxiety, and should determine and 
assign an appropriate disability rating 
for the veteran's combined service-
connected psychiatric disability due to 
PTSD, depression, and anxiety.

2.  If the rating for service-connected 
psychiatric disability remains below the 
maximum rating for such disability under 
the rating schedule, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


